Title: From Thomas Jefferson to Daniel Smith, 10 September 1800
From: Jefferson, Thomas
To: Smith, Daniel



Dear Sir
Monticello Sep. 10. 1800.

Your favor of July 6. came safely to hand, & I thank you for the Chickasaw vocabulary it contained. it will aid me considerably in filling up a defective one I had recieved before. I have been long anxious to have as many of the Indian languages preserved as could be, because a comparison of them among themselves as well as with those of the red men in Asia, may lead to conjectures as to their history.
Your friends Colo. Lewis & mrs Lewis are well. you have probably heard of the death of mrs Gilmer. that family are in a very fair way to establish their title to the lands on Smith’s river or Leatherwood. your old friend mr Davies too & his family were well at our last court. he continues able to come to court. the public papers giving you all the public news I know, I have thought these small details from a neighborhood where you have lived & are remembered with esteem would be more agreeable to you. I am with great esteem Dear Sir
Your friend & servt

Th: Jefferson

